                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       NEDA RAZAVI,                                     Case No.18-cv-04768-LHK (VKD)
                                                          Plaintiff,
                                   8
                                                                                            ORDER RE DEFENDANT’S MOTION
                                                   v.                                       TO COMPEL DISCOVERY AND FOR
                                   9
                                                                                            MONETARY SANCTIONS
                                  10       ABBOTT LABORATORIES,
                                                                                            Re: Dkt. No. 25
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Defendant Abbott Laboratories has filed a noticed motion to compel written discovery and

                                  14   for monetary sanctions. Dkt. No. 25. Ordinarily, this Court entertains discovery disputes through

                                  15   the submission of a joint discovery letter brief, pursuant to the discovery dispute procedure

                                  16   outlined in the undersigned’s Standing Order for Civil Cases.1 The parties are directed to comply

                                  17   with that Standing Order with respect to their present dispute over defendant’s written discovery

                                  18   requests.

                                  19            The Court will defer ruling on Abbott Laboratories’ request for monetary sanctions until

                                  20   after the dispute over defendant’s written discovery requests is resolved. As may be necessary or

                                  21   appropriate following such resolution, the Court will provide plaintiff an opportunity to oppose the

                                  22   motion for sanctions and may set the matter for a hearing.

                                  23            IT IS SO ORDERED.

                                  24   Dated: February 21, 2019

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28   1
                                           https://cand.uscourts.gov/filelibrary/3438/Standing-Order-for-Civil-Cases-January-2019.pdf.
